DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
                  The prior objections to the Abstract, Title and claims 1, 11 and 16 (1/7/21) are hereby withdrawn in light of the filed amendments.

              Allowable Subject Matter
Claims 1-5 and 11-20 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 11 and 16 including extracting a Filter Bank feature and Mel-Frequency Cepstral Coefficient (MFCC) feature in the speech data, using a MFCC feature as input data of a trained Gaussian Mixture Model-Hidden Markov Model (GMM-HMM) model, and acquiring a first likelihood probability matrix output by the trained GMM-HMM model, using the Filter Bank feature as an input feature of a trained long short-term memory (LSTM) model having a connection unit configured to control information flow between layers of the LSTM model, and acquiring a posterior probability matrix output by the LSTM model having the connection unit, 
               Li (US PGPUB 2014/0257804 A1) discloses extracting log filter bank features or Mel-frequency cepstral coefficients (MFCCs) features of input speech as input features to train a Deep Neural Network (DNN) for speech recognition using training data of a GMM-HMM system and classifying the input based on the output from the DNN, but does not explicitly disclose the combination of limitations recited in the independent claims.
             Karpagavalli (“Phoneme and Word Based Model for Tamil Speech
Recognition using GMM-HMM”) discloses performing speech recognition using a GMM-HMM model including extracting filter bank features and MFCC features for building and training, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.